Citation Nr: 1623192	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  07-32 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to an evaluation for unspecified anxiety disorder in excess of 30 percent prior to September 5, 2013, and in excess of 50 percent on or after September 5, 2013.  



REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

During the pendency of the appeal, in a February 2015 rating decision, the RO increased the disability rating for the Veteran's unspecified anxiety disorder to 50 percent, effective from September 5, 2013.  As the increased evaluation does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In January 2008 and November 2014, Decision Review Officer (DRO) hearings were held at the RO.  Transcripts of the hearings are of record.

The Board notes that the Veteran's appeal initially included the issue of service connection for posttraumatic stress disorder (PTSD).  However, in an October 2014 statement, the Veteran withdrew his claim for service connection for PTSD. 

In April 2013, the Board remanded the case for further development.  The case was subsequently returned to the Board for appellate review. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that an additional examination is necessary to determine the current severity and manifestations of the Veteran's service-connected unspecified anxiety disorder.   In this regard, the Veteran was most recently afforded a VA examination in December 2014 in connection with his claim at which time he was assessed with unspecified anxiety disorder.   In addition to his service-connected anxiety disorder, however, the record during the appeal period contains VA examinations, VA treatment notes, and a Disability Benefits Questionnaire (DBQ) reflecting other psychiatric diagnoses, including PTSD.   For instance, the February 2008 and May 2011 VA examinations and a December 2013 DBQ for PTSD reveal a diagnosis of PTSD.  Although the December 2014 VA examiner referenced the May 2011 VA examination report and VA treatment records, she did not discuss the Veteran's February 2008 examination, the May 2011 VA exam findings, and the December 2013 DBQ findings.  Thus, it is unclear whether the Veteran exhibits a psychiatric disability in addition to his service-connected unspecified anxiety disorder, and, if so, which psychiatric symptoms and effects are attributable to the service-connected unspecified anxiety disorder and which are attributable to any other diagnosed nonservice-connected psychiatric disability.  

In addition, the December 2013 DBQ suggests that the Veteran's symptoms, which included suicidal ideation, are worse than reflected in the December 2014 VA examination report.  Moreover, the December 2014 VA examiner noted that the Veteran may be over-exaggerating symptoms to obtain an increase in monetary compensation for his service-connected disability.   As such, the Board finds that, due to the discrepancy in findings between the DBQ and the most recent VA examination, another examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any psychiatric disorder. After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  The Veteran should be afforded a VA examination to determine the nature, severity, and manifestations of his service-connected unspecified anxiety disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the February 2008 and May 2011 VA examination and the December 2013 DBQ findings, as well as the Veteran's service treatment records, post-service medical records, and lay statements.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to identify all current psychiatric disorders. 

The examiner must delineate which psychiatric symptoms and effects are attributable to the service-connected unspecified anxiety disorder and which are attributable to any other diagnosed nonservice-connected psychiatric disability.  If it is not possible to separate the effects of the service-connected disability from any other diagnosed nonservice-connected psychiatric disability, the examiner should clearly so state.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected unspecified anxiety disorder under the General Rating Formula for Mental Disorders, including the frequency, severity, and duration of the symptomatology.  The findings of the examiner should also address the level of social and occupational impairment attributable to the Veteran's unspecified anxiety disorder.    

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.
 
3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last supplemental statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




